UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06499 Name of Fund: BlackRock MuniYield California Fund, Inc. (MYC) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BlackRock MuniYield California Fund, Inc., 55 East 52 nd Street, New York, NY 10055 Registrant’s telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 07/31/2011 Date of reporting period: 04/30/2011 Item 1 – Schedule of Investments BlackRock MuniYield California Fund, Inc. (MYC) Schedule of Investments April 30, 2011 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value California — 98.2% Corporate — 2.3% City of Chula Vista California, Refunding RB, San Diego Gas & Electric, Series A, 5.88%, 2/15/34 $ 975 $ 1,015,346 University of California, RB, Series O, 5.25%, 5/15/39 5,590 5,640,925 6,656,271 County/City/Special District/School District — 37.5% California State Public Works Board, RB, Various Capital Projects, Sub-Series I-1, 6.63%, 11/01/34 5,000 5,273,850 Campbell Union High School District, GO, Election of 2006, Series C, 5.75%, 8/01/40 4,000 4,150,720 City & County of San Francisco California, COP, Refunding, Series A: 5.00%, 10/01/29 3,540 3,523,008 5.00%, 10/01/30 6,700 6,601,510 City of Los Angeles California, COP, Senior, Sonnenblick Del Rio West Los Angeles (AMBAC), 6.20%, 11/01/31 2,000 2,010,020 City of San Jose California, RB, Convention Center Expansion & Renovation Project: 6.50%, 5/01/36 1,520 1,534,455 6.50%, 5/01/42 1,860 1,866,770 El Dorado Union High School District, GO, Election of 2008, 5.00%, 8/01/35 5,000 5,073,650 El Monte Union High School District California, GO, Election of 2002, Series C (AGM), 5.25%, 6/01/32 10,120 10,317,340 Grossmont Healthcare District, GO, Election of 2006, Series B, 6.13%, 7/15/40 2,000 2,102,060 Los Angeles Municipal Improvement Corp., RB, Real Property, Series E: 5.75%, 9/01/34 1,000 1,025,190 6.00%, 9/01/34 2,285 2,380,559 Murrieta Valley Unified School District Public Financing Authority, Special Tax Bonds, Refunding, Series A (AGC), 5.13%, 9/01/26 6,575 6,683,422 Oak Grove School District California, GO, Election of 2008, Series A, 5.50%, 8/01/33 4,000 4,155,520 Pico Rivera Public Financing Authority, RB: 5.50%, 9/01/31 1,500 1,502,865 5.75%, 9/01/39 6,025 5,925,166 Par Municipal Bonds (000) Value California (continued) County/City/Special District/School District (concluded) Pittsburg Redevelopment Agency, Tax Allocation Bonds, Refunding, Subordinate, Los Medanos Community Project, Series A, 6.50%, 9/01/28 $ 2,750 $ 2,628,725 San Diego Regional Building Authority California, RB, County Operations Center & Annex, Series A: 5.38%, 2/01/28 150 155,715 5.38%, 2/01/36 4,700 4,712,878 San Jose Evergreen Community College District California, GO, Refunding, CAB, Election of 2004, Series A (NPFGC), 5.12%, 9/01/23 (a) 10,005 5,055,126 San Jose Unified School District Santa Clara County California, GO, Election of 2002, Series D, 5.00%, 8/01/32 5,075 5,086,875 Santa Ana Unified School District, GO, Election of 2008, Series A, 5.13%, 8/01/33 5,965 5,960,586 Santa Clara County Financing Authority, Refunding LRB, Series L, 5.25%, 5/15/36 10,000 9,849,100 Santa Cruz County Redevelopment Agency California, Tax Allocation Bonds, Live Oak/Soquel Community Improvement, Series A: 6.63%, 9/01/29 1,000 1,066,770 7.00%, 9/01/36 600 636,834 Twin Rivers Unified School District, GO, Election of 2006 (AGM), 5.00%, 8/01/29 9,390 9,445,307 Westminster Redevelopment Agency California, Tax Allocation Bonds, Subordinate, Commercial Redevelopment Project No. 1 (AGC), 6.25%, 11/01/39 1,250 1,360,513 110,084,534 Education — 8.0% California Educational Facilities Authority, RB, Pitzer College, 6.00%, 4/01/40 2,500 2,530,825 California Educational Facilities Authority, Refunding RB, San Francisco University, 6.13%, 10/01/36 1,000 1,028,250 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the following list: AGC Assured Guaranty Corp. COP Certificates of Participation AGM Assured Guaranty Municipal Corp. GO General Obligation Bonds AMBAC American Municipal Bond Assurance Corp. LRB Lease Revenue Bonds AMT Alternative Minimum Tax (subject to) NPFGC National Public Finance Guarantee Corp. CAB Capital Appreciation Bonds RB Revenue Bonds BLACKROCK MUNIYIELD CALIFORNIA FUND, INC. APRIL 30, 2011 1 BlackRock MuniYield California Fund, Inc. (MYC) Schedule of Investments (continued) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value California (continued) Education (concluded) California State Enterprise Development Authority, Refunding RB, The Thacher School Project, 5.13%, 9/01/39 $ 6,965 $ 6,649,276 California State University, RB, Systemwide, Series A: 5.50%, 11/01/39 2,725 2,652,379 (AGM), 5.00%, 11/01/39 4,840 4,371,633 San Francisco Community College District, GO, Election of 2005, Series D, 5.00%, 6/15/34 6,420 6,341,612 23,573,975 Health — 15.4% ABAG Finance Authority for Nonprofit Corps, Refunding RB, Sharp Healthcare: 6.38%, 8/01/34 2,000 2,014,020 Series A, 6.00%, 8/01/30 2,250 2,229,480 California Health Facilities Financing Authority, Refunding RB: Catholic Healthcare West, Series A, 6.00%, 7/01/39 10,000 10,056,700 Providence Health, 6.50%, 10/01/38 2,650 2,832,850 St. Joseph Health System, Series A, 5.50%, 7/01/29 2,100 1,993,467 Sutter Health, Series B, 6.00%, 8/15/42 5,215 5,288,584 California Statewide Communities Development Authority, RB: Health Facility, Memorial Health Services, Series A, 6.00%, 10/01/23 3,270 3,356,786 Health Facility, Memorial Health Services, Series A, 5.50%, 10/01/33 3,580 3,516,491 Sutter Health, Series A, 6.00%, 8/15/42 3,600 3,650,796 California Statewide Communities Development Authority, Refunding RB: Catholic Healthcare West, Series D, 5.50%, 7/01/31 5,355 5,195,903 Senior Living, Southern California, 6.25%, 11/15/19 500 523,500 Senior Living, Southern California, 6.63%, 11/15/24 650 680,186 Senior Living, Southern California, 7.00%, 11/15/29 500 521,490 Senior Living, Southern California, 7.25%, 11/15/41 1,750 1,830,272 City of Torrance California, Refunding RB, Torrance Memorial Medical Center, Series A, 6.00%, 6/01/22 1,310 1,326,991 45,017,516 Housing — 1.1% California Rural Home Mortgage Finance Authority, RB, AMT: Mortgage-Backed Securities Program, Series B (Ginnie Mae), 6.15%, 6/01/20 15 15,286 Sub-Series FH-1, 5.50%, 8/01/47 300 137,670 Par Municipal Bonds (000) Value California (continued) Housing (concluded) Santa Clara County Housing Authority California, RB, John Burns Gardens Apartments Project, Series A, AMT, 6.00%, 8/01/41 $ 3,500 $ 3,213,210 3,366,166 State — 6.6% California State Public Works Board, RB: Department of Developmental Services, Porterville, Series C, 6.25%, 4/01/34 1,190 1,215,990 Department of Education, Riverside Campus Project, Series B, 6.50%, 4/01/34 10,000 10,406,800 Trustees of the California State University, Series D, 6.00%, 4/01/27 215 223,215 Various Capital Projects, Sub-Series I-1, 6.38%, 11/01/34 1,850 1,911,216 State of California, GO, Various Purpose, 6.50%, 4/01/33 5,000 5,492,250 19,249,471 Transportation — 7.2% County of Orange California, RB, Series B, 5.75%, 7/01/34 3,000 3,145,560 County of Sacramento California, RB, Senior Series B, 5.75%, 7/01/39 900 907,272 Port of Oakland, RB, Series K, AMT (NPFGC), 5.88%, 11/01/30 4,685 4,591,815 San Francisco City & County Airports Commission, RB, Series E, 6.00%, 5/01/39 5,065 5,307,310 San Francisco Port Commission California, RB, Series A, 5.13%, 3/01/40 5,000 4,675,300 San Joaquin County Transportation Authority, RB, Limited Tax, Measure K, Series A, 6.00%, 3/01/36 2,400 2,531,088 21,158,345 Utilities — 20.1% California Infrastructure & Economic Development Bank, RB, California Independent System Operator, Series A, 6.25%, 2/01/39 2,170 2,244,366 City of Chula Vista California, Refunding RB, San Diego Gas & Electric, Series D, 5.88%, 1/01/34 2,500 2,603,450 City of Los Angeles California, Refunding RB, Sub-Series A, 5.00%, 6/01/32 3,000 3,028,230 City of Petaluma California, Refunding RB, 6.00%, 5/01/36 2,645 2,785,238 Dublin-San Ramon Services District, Refunding RB, 6.00%, 8/01/41 2,420 2,497,997 Eastern Municipal Water District California, COP, Series H, 5.00%, 7/01/35 8,400 8,091,384 Los Angeles Department of Water & Power, RB, Power System, Series A-2, 5.25%, 7/01/32 2,500 2,565,875 Oxnard Financing Authority, RB, Redwood Trunk Sewer & Headworks, Series A (NPFGC), 5.25%, 6/01/34 4,205 4,216,648 2 BLACKROCK MUNIYIELD CALIFORNIA FUND, INC. APRIL 30, 2011 BlackRock MuniYield California Fund, Inc. (MYC) Schedule of Investments (continued) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value California (concluded) Utilities (concluded) Sacramento Municipal Utility District, RB, Cosumnes Project (NPFGC), 5.13%, 7/01/29 $ 18,500 $ 18,511,100 Sacramento Regional County Sanitation District, Refunding RB, County Sanitation District 1 (NPFGC), 5.00%, 8/01/35 6,260 6,259,499 San Diego Public Facilities Financing Authority, Refunding RB, Senior Series A, 5.38%, 5/15/34 3,910 3,967,242 San Francisco City & County Public Utilities Commission, Refunding RB, Series A, 5.13%, 11/01/39 2,295 2,302,206 59,073,235 Total Municipal Bonds in California 288,179,513 Puerto Rico — 2.8% County/City/Special District/School District — 1.4% Puerto Rico Sales Tax Financing Corp., RB, First Sub-Series A, 6.50%, 8/01/44 4,000 4,173,200 State — 1.4% Commonwealth of Puerto Rico, GO, Refunding, Public Improvement, Series B, 6.50%, 7/01/37 4,000 4,062,800 Total Municipal Bonds in Puerto Rico 8,236,000 Total Municipal Bonds – 101.0% 296,415,513 Municipal Bonds Transferred to Tender Option Bond Trusts (b) California — 69.8% Corporate — 8.8% San Francisco Bay Area Rapid Transit District, Refunding RB, Series A (NPFGC), 5.00%, 7/01/30 6,000 6,119,460 University of California, RB: Limited Project, Series B (AGM), 5.00%, 5/15/33 8,488 8,387,581 Series L, 5.00%, 5/15/40 11,597 11,200,339 25,707,380 County/City/Special District/School District — 31.4% City of Los Angeles California, Refunding RB, Series A, 5.00%, 6/01/39 9,870 9,752,054 Contra Costa Community College District California, GO, Election of 2002 (AGM), 5.00%, 8/01/30 10,215 10,259,820 Fremont Unified School District Alameda County California, GO, Election of 2002, Series B (AGM), 5.00%, 8/01/30 4,003 4,014,852 Los Angeles Community College District California, GO: Election of 2001, Series E-1, 5.00%, 8/01/33 14,850 14,652,643 Election of 2003, Series E (AGM), 5.00%, 8/01/31 10,002 10,000,715 Election of 2008, Series A, 6.00%, 8/01/33 3,828 4,132,614 Municipal Bonds Transferred to Tender Par Option Bond Trusts (b) (000) Value California (concluded) County/City/Special District/School District (concluded) Los Angeles Community College District California, GO (concluded): Election of 2008, Series C, 5.25%, 8/01/39 $ 9,680 $ Orange County Sanitation District, COP (NPFGC), 5.00%, 2/01/33 9,348 9,378,761 San Diego Community College District California, GO, Election of 2002, 5.25%, 8/01/33 7,732 7,861,044 San Francisco Bay Area Transit Financing Authority, Refunding RB, Series A (NPFGC), 5.00%, 7/01/34 5,439 5,478,806 Sonoma County Junior College District, GO, Refunding, Election of 2002, Series B (AGM), 5.00%, 8/01/28 6,875 6,918,897 92,228,361 Education — 9.4% California Educational Facilities Authority, RB, University of Southern California, Series A, 5.25%, 10/01/39 13,845 14,203,585 Peralta Community College District, GO, Election of 2000, Series D (AGM), 5.00%, 8/01/30 1,995 1,980,217 University of California, RB: Series L, 5.00%, 5/15/36 8,500 8,274,835 Series O, 5.75%, 5/15/34 2,805 2,984,885 27,443,522 Utilities — 20.2% Eastern Municipal Water District, COP, Series H, 5.00%, 7/01/33 4,748 4,647,899 Los Angeles Department of Water & Power, RB: Power System, Sub-Series A-1 (AMBAC), 5.00%, 7/01/37 15,098 14,966,237 System, Sub-Series A-2 (AGM), 5.00%, 7/01/35 7,250 7,252,755 Metropolitan Water District of Southern California, RB: Series A, 5.00%, 7/01/37 20,000 20,188,800 Series C, 5.00%, 7/01/35 7,145 7,209,277 San Diego County Water Authority, COP, Series A (AGM), 5.00%, 5/01/31 5,010 5,031,643 59,296,611 Total Municipal Bonds Transferred to Tender Option Bond Trusts – 69.8% 204,675,874 Total Long-Term Investments (Cost – $506,940,105) – 170.8% 501,091,387 Short-Term Securities Shares BIF California Municipal Money Fund, 0.04% (c)(d) 1,179,593 1,179,593 Total Short-Term Securities (Cost – $1,179,593) – 0.4% 1,179,593 BLACKROCK MUNIYIELD CALIFORNIA FUND, INC. APRIL 30, 2011 3 BlackRock MuniYield California Fund, Inc. (MYC) Schedule of Investments (continued) (Percentages shown are based on Net Assets) Total Investments (Cost – $508,119,698*) – 171.2% $ 502,270,980 Other Assets Less Liabilities – 2.0% 5,962,515 Liability for Trust Certificates, Including Interest Expense and Fees Payable – (37.1)% (108,969,035) Preferred Shares, at Redemption Value – (36.1)% (105,966,582) Net Assets Applicable to Common Shares – 100.0% $ 293,297,878 * The cost and unrealized appreciation (depreciation) of investments as of April 30, 2011, as computed for federal income tax purposes, were as follows: Aggregate cost $ 399,242,196 Gross unrealized appreciation $ 4,517,753 Gross unrealized depreciation Net unrealized depreciation $ (5,848,718) (a) Represents a zero-coupon bond. Rate shown reflects the current yield as of report date. (b) Securities represent bonds transferred to a tender option bond trust in exchange for which the Fund acquired residual interest certificates. These securities serve as collateral in a financing transaction. (c) Investments in companies considered to be an affiliate of the Fund during the period, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, as amended, were as follows: Shares Shares Held at Held at July 31, Net April 30, Affiliate 2010 Activity 2011 Income BIF California Municipal Money Fund 12,364,497 (11,184,904) 1,179,593 $ 2,485 (d) Represents the current yield as of report date. • Financial futures contracts sold as of April 30, 2011 were as follows: Notional Unrealized Contracts Issue Exchange Expiration Value Depreciation 100 10-Year U.S. Treasury Note Chicago Board of Trade June 2011 $ 11,851,372 $ (262,690) •Fair Value Measurements - Various inputs are used in determining the fair value of investments and derivative financial instruments. These inputs are summarized in three broad levels for financial reporting purposes as follows: •Level 1 — price quotations in active markets/exchanges for identical assets and liabilities •Level 2 — other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) •Level 3 — unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Fund's own assumptions used in determining the fair value of investments and derivative financial instruments ) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Fund's policy regarding valuation of investments and derivative financial instruments and other significant accounting policies, please refer to the Fund’s most recent financial statements as contained in its semi-annual report. The following tables summarize the inputs used as of April 30, 2011 in determining the fair valuation of the Fund's investments and derivative financial instruments: Valuation Inputs Level 1 Level 2 Level3 Total Assets: Investments: Long-Term Investments 1 — $ — $ Short-Term Securities $ 1,179,593 — — 1,179,593 Total $1,179,593 $ — $ 1 See above Schedule of Investments for values in each sector. 4 BLACKROCK MUNIYIELD CALIFORNIA FUND, INC. APRIL 30, 2011 BlackRock MuniYield California Fund, Inc. (MYC) Schedule of Investments (concluded) Valuation Inputs Level 1 Level 2 Level 3 Total Derivative Financial Instruments 2 Liabilities: Interest rate contracts $ (262,690) — — $ 2 Derivative financial instruments are financial futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. BLACKROCK MUNIYIELD CALIFORNIA FUND, INC. APRIL 30, 2011 5 Item 2  Controls and Procedures 2(a)  The registrant's principal executive and principal financial officers or persons performing similar functions have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 31940 Act3)) areeffective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock MuniYield California Fund, Inc. By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer of BlackRock MuniYield California Fund, Inc. Date: June 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BlackRock MuniYield California Fund, Inc. Date: June 24, 2011 By: /S/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock MuniYield California Fund, Inc. Date: June 24, 2011
